Citation Nr: 1546734	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  07-04 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asbestosis and chronic bronchitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty from February 1977 to May 1985, September 1990 to June 1991, August 1991 to February 1992, and March 1992 to July 1992.  He served in the Army National Guard from January 1989 to April 1993, and from September 1997 to August 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2010, the Veteran testified before the undersigned Acting Veterans Law Judge, sitting at the Montgomery, Alabama, RO.  A transcript of the hearing has been associated with the claims file.
 
In May 2011 and November 2013, the Board remanded this case for additional development.  The requested development has been completed, and the appeal has been returned to the Board for further appellate review


FINDINGS OF FACT

1.  During his military service, the Veteran served as a pipefitter and was exposed to asbestos.

2.  The Veteran has current diagnoses of asbestosis by pulmonary function testing and chronic bronchitis.

3.  The competent and credible evidence of record establishes that the Veteran's respiratory disorders are etiologically related to in-service asbestos exposure.



	(CONTINUED ON NEXT PAGE)
CONCLUSION OF LAW

A respiratory disorder, to include asbestosis and chronic bronchitis, is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he currently suffers from a respiratory disorder as a result of exposure to asbestos during active duty service.  The Board concurs.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claims of entitlement to service connection for a respiratory disorder has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Governing Law and Regulations

Generally, service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Hickson v. West, 12 Vet .App. 247, 253 (1999); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Analysis

In this case, the Veteran has been diagnosed with a current respiratory disorder, to include asbestosis and chronic bronchitis.  See VA Examination Report, August 2014.  The Board concedes that the Veteran likely was exposed to asbestos while serving in the Navy, including exposure from pipe coverings, as a result of his military occupational specialty.

Regarding whether there is a sufficient nexus between asbestos exposure and the Veteran's diagnosed respiratory disorders, the Board is aware of the multiple negative VA opinions of record.  However, the September 2011, January 2013, and January 2014 opinions are inadequate for adjudicating the Veteran's claim.  Specifically, these opinions failed to consider the evidence of asbestosis.  As these VA opinions were not based on all the evidence of record, they are afforded little, if any, probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In contrast, the August 2014 VA examiner diagnosed asbestosis by pulmonary function testing, and opined that this condition is "at least as likely as not" due to the Veteran's exposure to asbestos in service.  She noted that the Veteran's duties as a pipefitter "puts him in high probability for asbestos exposure" and that his refurbishment of two buildings would give him "even higher exposure to asbestos particles."  She acknowledged that asbestos can take several decades to manifest clinical symptoms, but that when they do, they normally present both a restrictive and obstructive mix of conditions as well as a decrease in diffusing capacity of the lungs for carbon monoxide due to the interstitial deposition of the asbestos particles.  The VA examiner further opined that the Veteran's chronic bronchitis "is at least as likely as not also due to the asbestos exposure as an inflammatory reaction to the damage done to the lungs by the asbestos particles."  She also determined that the Veteran's smoking history was "a minimal factor" in his lung conditions.  The August 2014 VA examiner discussed the service treatment records and post-service treatment records, considered the Veteran's exposure to asbestos, and gave a rationale for her opinion.  The August 2014 VA opinion is probative as to the issue of nexus.  Thus, entitlement to service connection is warranted.  38 C.F.R. § 3.303.

After resolving all reasonable doubt in the Veteran's favor, the evidence is at least in a state of relative equipoise on all material elements of the claim.  Service connection for a respiratory disorder, to include asbestosis and chronic bronchitis, is warranted, and the claim is granted.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


ORDER

Entitlement to service connection for a respiratory disorder, to include asbestosis, is granted.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


